Citation Nr: 1642666	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-03 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion as a result of degenerative joint disease of the right elbow.  

2.  Entitlement to an initial rating in excess of 10 percent for limitation of supination as a result of degenerative joint disease of the right elbow.  

3.  Entitlement to an initial compensable rating for limitation of extension as a result of degenerative joint disease of the right elbow.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1989 to November 1993, January 1995 to July 1995, and February 2002 to April 2002.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran initially evidenced disagreement with the evaluations assigned for degenerative joint disease of the Veteran's right elbow, left knee disability, and pes planus.  The Veteran was furnished a Statement of the Case (SOC) in November 2014.  In January 2014, the Veteran submitted correspondence that was considered to be his substantive appeal in which he restricted his discussion to the evaluations of his right elbow disability.  As such, the ratings awarded for the left knee disability and pes planus are not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. § 20.302(c) (2015); Roy v. Brown, 5 Vet. App. 554 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows that following the issuance of an October 2015 supplemental statement of the case (SSOC), additional pertinent evidence has been added to the record, to specifically include the report of an October 2016 VA examination of the right elbow.  To insure due process, the case must be returned prior to appellate consideration for RO review of the additional evidence.  

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issues on appeal, specifically considering all evidence added to the claims file since the issuance of the October 2015 SSOC.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

